Exhibit 10.1




INDEBTEDNESS CONVERSION AGREEMENT
 
This Indebtedness Conversion Agreement (this “Agreement”) is entered into and
dated as of August 27, 2010 by and between Long Triumph Investments Limited
(“Long Triumph”) and New Oriental Energy & Chemical Corp., a Delaware
corporation, with headquarters located at Xicheng Industrial Zone of Luoshan,
Xinyang Henan Province, The People’s Republic of China (the “Company”), with
reference to the following:
 
WHEREAS, Long Triumph is a former shareholder of the Company;
 
WHEREAS, from time to time until October 2008, Long Triumph paid certain
expenses on behalf of the Company (the “Advances”);
 
WHEREAS, the aggregate value of such Advances is $700,000 and has been recorded
by the Company as a related party loan under “Current Liabilities Due to related
parties” on the Company’s balance sheet;
 
WHEREAS, the Advances are unsecured, interest free, and do not have fixed
repayment terms; and
 
WHEREAS, in lieu of cash payment of the Advances by the Company to Long Triumph,
the Company desires to issue to Long Triumph and Long Triumph desires to accept
700,000 shares of common stock of the Company, par value $0.001 (the “Converted
Shares”) for the Advances, on the terms and conditions set forth in this
Agreement;
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth and the mutual benefits to the parties to be derived here
from, and intending to be legally bound, it is hereby agreed as follows:
 
1.           Purchase.  Subject to the terms and conditions set forth in this
Agreement, the Company hereby agrees to issue and deliver to Long Triumph at the
Closing (as defined in Paragraph 4 below), and Long Triumph hereby agrees to
purchase and accept from the Company the Converted Shares.
 
2.           Consideration.  In full consideration for the Converted Shares, at
Closing, Long Triumph shall cancel in full the Advances.
 
3.           Representations And Warranties.  The parties represent and warrant
to the other as set forth below.  All such representations and warranties shall
survive the Closing.
 
A.           Representations and Warranties of the Company.  The Company
represents and warrants to Long Triumph and indemnifies Long Triumph as follows:
 
(i)             Organization.  The Company is a corporation duly organized and
validly existing in good standing under the laws of the State of Delaware, and
has the requisite corporate power and authorization to own its properties and to
carry on its business as now being conducted.
 
(ii)            Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and to issue the Converted Shares in accordance
with the terms hereof.  This Agreement has been duly executed and delivered by
the Company, and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
 
1

--------------------------------------------------------------------------------


 
(iii)           Issuance of Securities.  The Converted Shares are duly
authorized and, upon issuance in accordance with the terms hereof, shall be
validly issued and free from all taxes, liens and charges and shall be fully
paid and nonassessable with the holders being entitled to all rights accorded to
a holder of common stock of the Company. The issuance by the Company of the
Converted Shares is exempt from registration under the 1933 Act.
 
(iv)           Disclosures.  No representation or warranty by the Company
contained in this Agreement or any exhibits referenced herein and no document or
certificate furnished or to be furnished to Long Triumph in connection herewith,
or with the transactions contemplated hereby, contain, or on the Closing Date
will contain, an untrue statement of a material fact, or omit, or on the Closing
Date will omit, to state a material fact necessary to make the statements of
fact contained herein or therein not misleading.
 
(vii)         The execution and delivery of this Agreement by the Company does
not, and the performance of this Agreement by the Company will not require any
consent, approval, authorization or other action by, or filing with or
notification to, any governmental body or any other person.
 
B.            Representations, Warranties and Indemnification of Long
Triumph.  Long Triumph represents and warrants to the Company and indemnifies
the Company as follows:
 
(i)            Long Triumph is duly organized and validly existing and in good
standing under the laws of the jurisdiction of its formation.
 
(ii)            Long Triumph has all necessary power and authority to enter into
and perform this Agreement.
 
(iii)           Long Triumph will acquire the Converted Shares for its own
account for investment and not with a view toward any resale or distribution
thereof.
 
(iv)           Long Triumph understands and agrees that the Converted Shares
have not been registered under the Securities Act of 1933, as amended, or under
any applicable state securities laws and may not be offered, sold, transferred,
assigned, or hypothecated unless there is an effective registration statement
under such Act or laws covering such units or the undersigned receives an
opinion of counsel, satisfactory to the Company that such offer, sale, transfer,
assignment, or hypothecation is exempt from the registration under applicable
state law.
 
(v)            In entering into this Agreement and the transactions contemplated
herein, Long Triumph is relying on their own due diligence investigation and
assessment of the Company and not upon any statements, comments,
representations, or remarks made by the Company.  Long Triumph acknowledges that
the Company has made no statement, comment, representation, or remark concerning
the Company or its business or the advisability of an investment in the Company.
 
2

--------------------------------------------------------------------------------


 
(vi)           This Agreement constitutes a valid and binding obligation of Long
Triumph in accordance with the terms hereof, and the same will not violate any
provisions of its organizational documents.
 
(vii)          The execution of this Agreement and the consummation of the
transactions contemplated hereby will not result in the breach of any term or
provision of, or constitute a default under, any contract, agreement,
instrument, understanding, judgment or decree to which Long Triumph is a party
or by which it is bound.
 
(viii)         No representation or warranty by Long Triumph contained in this
Agreement or any exhibits referenced herein and no document or certificate
furnished or to be furnished to the Company in connection herewith, or with the
transactions contemplated hereby, contain, or on the Closing Date will contain,
an untrue statement of a material fact, or omit, or on the Closing Date will
omit, to state a material fact necessary to make the statements of fact
contained herein or therein not misleading.
 
(ix)           The execution and delivery of this Agreement by Long Triumph does
not, and the performance of this Agreement by Long Triumph will not require any
consent, approval, authorization or other action by, or filing with or
notification to, any governmental body or any other person.
 
4.           Closing.
 
A.            Closing.  The Closing shall take place on August 27, 2010 (the
“Closing Date”) at the offices of the Company, or at such other time and place
as the parties may mutually agree upon.
 
B.            Deliveries by the Company.  Within five (5) days of the later of
(i) the Closing Date, or (ii) receipt by the Company of approval of the proposed
issuance of the Converted Shares contemplated in this Agreement from the Nasdaq
Stock Market, the Company shall submit a letter to Corporate Stock Transfer, the
Company’s transfer agent (the “Transfer Agent”), instructing the Transfer Agent
to deliver to Long Triumph the certificates representing the Converted Shares.
 
C.            Deliveries by Long Triumph.  At the Closing, Long Triumph shall
deliver to the Company a written certificate evidencing the irrevocable
cancellation of all indebtedness owed to Long Triumph under the Advances,
including all principal and interest, if any, accrued and owing thereon.
 
5.           Release of Liability. Long Triumph releases the Company, its
successors and assigns, and each of their respective officers, directors,
employees and agents, from any and all claims, liability, losses and damages
whatsoever with respect to any and all payment or other obligations, covenants
or commitments of the Company to or in favor of Long Triumph arising under or in
relation to the Advances. Long Triumph HEREBY ACKNOWLEDGES AND AGREES THAT THE
COMPANY’S SUCCESSORS AND ASSIGNS, AND EACH OF THE COMPANY’S AND ITS SUCCESSORS
AND ASSIGNS’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS SHALL BE
DEEMED TO BE THIRD PARTY BENEFICIARIES OF THE RELEASE SET FORTH ABOVE IN THIS
PARAGRAPH.
 
3

--------------------------------------------------------------------------------


 
6.           Miscellaneous.
 
A.            Further Assurances. Each of Long Triumph and the Company hereby
acknowledges, agrees and covenants that it shall promptly execute and deliver to
any other party hereto any and all instruments, agreements or other documents
that shall be prepared and reasonably request to be so executed and delivered by
such other party, and to take all other action reasonably requested by any other
party hereto that is consistent with the cancellation and discharge of the
Advances and all other express purposes of this Agreement.
 
B.            Governing Law; Attorneys’ Fees. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to principles of conflicts of law. If any suit, action, or proceeding is
brought to enforce any term or provision of this Agreement, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, costs, and
expenses incurred, in addition to any other relief to which such party may be
legally entitled.
 
C.            Construction.  The captions and headings contained herein are for
convenient reference only and shall not in any way affect the meaning or
interpretation of this Agreement.  Notwithstanding any rule or maxim of
construction to the contrary, any ambiguity or uncertainty in this Agreement
shall not be construed against either party based upon authorship of any of the
provisions hereof.
 
D.            Entire Agreement. This Agreement constitutes the only agreement or
understanding between the parties with respect to the subject mater hereof, and
supersedes and is controlling over any and all prior existing agreements or
communications between the parties. All negotiations, commitments, and
understandings acceptable to both parties have been incorporated into this
Agreement.
 
E.             Amendment or Waiver.  This Agreement may by amended by a writing
signed by all parties hereto, with respect to any of the terms contained herein,
and any term or condition of this Agreement may be waived or the time for
performance may be extended by a writing signed by the party or parties for
whose benefit the provision is intended.
 
F.             Counterparts. This instrument may be executed in counterparts,
each of which shall constitute an original but all of which shall constitute but
one and the same instrument. One or more counterparts of this instrument may be
delivered via facsimile, with the intention that they shall have the same effect
as an original counterpart hereof.
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties to this Agreement have executed the same as of
the date first above written.
 

         
NEW ORIENTAL ENERGY & CHEMICAL CORP.
                 
By:
/s/ Chen Si Qiang
   
Name: Chen Si Qiang
           
Title: Chairman and CEO
                   
LONG TRIUMPH INVESTMENTS LIMITED
                 
By:
/s/ Zheng Suyi
   
Name: Zheng Suyi
           
Title: Sole Director, President
 



 


 


 




5

--------------------------------------------------------------------------------

